 


115 HRES 8 EH: Providing for the designation of certain minority employees. 
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 8 
In the House of Representatives, U. S.,

January 3, 2017
 
RESOLUTION 
Providing for the designation of certain minority employees.  
 
 
That pursuant to the Legislative Pay Act of 1929, as amended, the six minority employees authorized therein shall be the following named persons, effective January 3, 2017, until otherwise ordered by the House, to-wit: Nadeam Elshami, George Kundanis, Diane Dewhirst, Richard Meltzer, Wyndee Parker, and Drew Hammill, each to receive gross compensation pursuant to the provisions of House Resolution 119, Ninety-fifth Congress, as enacted into permanent law by section 115 of Public Law 95–94. In addition, the Minority Leader may appoint and set the annual rate of pay for up to 3 further minority employees.  Karen L. Haas,Clerk. 